Citation Nr: 0503568	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 28, 1997, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), based on clear and unmistakable error (CUE) 
in a rating decision dated April 12, 1990.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and a friend




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

On November 19, 2004, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the Winston-Salem, North Carolina RO.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on January 16, 1990, and denied by the RO 
in a decision dated April 12, 1990.  He did not appeal.

2.  An application to reopen the claim for service connection 
for PTSD was received by the RO on April 28, 1997, which was 
denied by the RO in a decision dated March 27, 1998; the 
veteran did not appeal that determination.  

3.  The RO, in a rating decision dated in September 2002, 
granted service connection for PTSD and assigned an effective 
date of April 28, 1997, based on a finding that the March 27, 
1998, rating decision failed to consider evidence of a PTSD 
stressor found in the veteran's service medical records, and 
even noted on a deferred rating decision prior to the VA 
examination in November 1997.  

4.  The unappealed April 1990 RO decision, which denied 
service connection for PTSD, was undebatably erroneous in 
failing to consider a confirmed diagnosis of PTSD based on 
stressful combat experiences; and, if such error was not 
made, the veteran would have then been granted service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  There was clear and unmistakable error (CUE) in the April 
1990 RO decision denying service connection for PTSD.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  

2.  The proper effective date for the grant of service 
connection for PTSD is January 16, 1990, the date of VA's 
initial receipt of a claim for service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that the veteran served on 
active duty from August 1968 to March 1971.  His DD Form 214 
reflects that he served in the Army in Vietnam and was 
stationed with an artillery division.  His awards were listed 
as the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, an Army Commendation 
Medal, and a Bronze Star Medal.  He was overseas for 1 year, 
8 months, and 22 days.  This DD Form 214 has been of record 
since March 1972.  

Received in June 1985 was a VA hospital summary, which showed 
that the veteran was admitted to a hospital on May 8, 1985, 
for an alcohol detoxification program.  On a mental status 
examination, the veteran reported drinking up to a case of 
beer several times per week, and he had alcohol amnesia.  It 
was noted that there were no signs or symptoms suggesting 
psychiatric disorder.  During the course of hospitalization, 
the veteran received recommendation for relaxation therapy 
when he was evaluated for his claim that he had post-
traumatic stress disorder (PTSD).  

The veteran's application for service connection for PTSD (VA 
Form 21-526) was received at the RO on January 16, 1990.  
Submitted in support of his claim were VA outpatient 
treatment reports, dated from June 1985 through February 
1990.  These records indicate that, on January 19, 1989, the 
veteran was seen for complaints of anxiety with stress, 
recurrent dreams, depression, and feelings of hopelessness at 
times.  He was given a provisional diagnosis of questionable 
PTSD/anxiety depression.  

Upon further evaluation, the veteran indicated that he was on 
the verge of a breakdown.  He reported nervous attacks, and 
severe mood swings.  He also reported experiencing recurrent 
dreams.  He indicated that his unit was overrun in Vietnam 
and 7 were killed.  He also reported being subject to mortar 
attacks.  The pertinent diagnosis was PTSD/anxiety.  In June 
1989, he was seen with complaints of panic attacks and fear 
of crowds; he denied having crying spells.  

Received in April 1990 was a response from the National 
Personnel Records Center (NPRC), indicating that the citation 
for the Bronze Star Medal had been filed in the service 
medical records envelop, along with General Orders # 843.  

In an April 1990 decision, the RO denied service connection 
for PTSD.  The RO addressed the veteran's awards from Vietnam 
and other treatment records, and determined that PTSD had not 
been shown, and that the evidence did not document objective 
evidence of a stressor, which could serve as the basis for 
such a diagnosis.  By letter dated May 16, 1990, the RO 
informed the veteran of its decision and his appellate 
rights.  

Another application for service connection for PTSD was 
received at the RO on April 28, 1997.  Submitted in support 
of that claim were VA outpatient treatment reports, dated 
from April 1990 to July 1997, reflecting treatment for 
several disabilities.  These records indicate that the 
veteran was seen for a psychiatric assessment in June 1995.  
At that time, the examiner stated that the veteran endorsed 
or described symptoms corresponding to the following DSM-IV 
criteria for a diagnosis of PTSD; they included:  significant 
Vietnam trauma with helpless/fearful response, recurrent 
intrusive thoughts and nightmares, history of flashbacks, 
psychological distress at exposure to reminders of Vietnam, 
efforts to avoid thoughts and reminders of Vietnam, 
anhedonia, social detachment, sleep disturbance, 
irritability, hypervigilance, exaggerated startle response, 
all causing significant distress.  The examiner stated that, 
according solely to the veteran's report, the criteria for a 
diagnosis of PTSD were met.  

Received in December 1997 was a copy of the veteran's 
military personnel records, DA Form 20, which contained 
similar information as the DD Form 214.  

On the occasion of a VA examination in November 1997, it was 
noted that the veteran worked with a unit assigned to recover 
disabled track vehicles during his period of active duty in 
Vietnam.  He was in Vietnam for 20 months, and he stated that 
he was always in the field.  During that time, he was 
subjected to ambushes and witnessed casualties among his 
comrades.  The veteran was awarded the Bronze Star as well as 
other medals.  

The veteran reported that, after service, he lived "like 
there was no tomorrow;" he described his lifestyle as wild.  
It was noted that complaints have fairly consistently 
included anxiety symptoms that the veteran has connected to 
his combat experiences; and, the clinical impression has 
gradually moved from rejection of the diagnosis of PTSD to 
acceptance of it.  It was noted that he reported aspects of 
combat exposure that led to a rating of heavy combat exposure 
for him.  

The examiner concluded that the veteran's symptom compilation 
fulfilled the criteria for the diagnosis of PTSD.  He was 
functioning well and had improved with use of psychotropic 
medications, but although he had usually maintained 
employment and a stable family relationship, he was 
restricted in his socialization and vocational pursuits, and 
in his general level of psychological comfort.  The pertinent 
diagnosis was PTSD, chronic.  

By a rating action of March 1998, the RO again denied the 
veteran's claim for service connection for PTSD.  It was 
determined that no reply had been received to a request for 
more detailed information about any stressful experience in 
service.  

In a statement in support of claim (VA Form 21-4138), 
received in February 2001, the veteran requested that his 
claim for service connection for PTSD be reopened.  Submitted 
in support of his claim were VA outpatient treatment reports, 
dated from July 2000 to February 2001, showing ongoing 
clinical evaluation and treatment for PTSD.  

During a clinical visit in October 2000, it was noted that 
the veteran provided more details of Vietnam, and became 
distressed while talking about it.  He reported sleep 
problems and nightmares, as well as strong anxiety.  The 
examiner indicated that the symptoms of PTSD were striking in 
a person with a lot of individual strengths, who had 
functioned very well in many areas of living, despite the 
severity of PTSD.  When seen in February 2001, the veteran 
reflected on his thoughts of how young he was when he went to 
Vietnam.  

In a statement in support of claim, dated in July 2002, the 
veteran indicated that he arrived in Vietnam in July 1969; 
was assigned to an artillery battery; and that his unit went 
into Cambodia in April 1970 for approximately 30 days, in 
support of a major operation.  The veteran reported that his 
unit (Charlie Battery) was overrun in July 1970 and suffered 
7 casualties.  

The veteran recalled another incident when his unit was 
overrun, and he stayed with a South Vietnamese unit 
afterwards.  He indicated that his unit was ambushed on the 
way to "B" Battery.  During the above-mentioned overruns, 
Viet Cong children carried satchel bombs into the unit, 
detonated them and caused several deaths.  The veteran also 
reported being involved in several mortar attacks.  He noted 
that he was awarded a letter of distinguished service for 
manning a 50-caliber machine gun during a firefight at "B" 
Battery at Swan Loc in the Delta Region.  

VA treatment reports, dated from February 2001 to July 2002, 
show that the veteran continued to receive clinical attention 
and treatment for a number disabilities, including symptoms 
of his PTSD.  A clinical evaluation in March 2002 reflects an 
assessment of PTSD, chronic, severe.  

Of record is a copy of a Citation for the Bronze Star Medal 
with attached General Orders Number 843.  The citation 
indicated that it had been awarded to the veteran, "who 
distinguished himself by outstandingly meritorious 
achievement in connection with military operations against a 
hostile force in the Republic of Vietnam, during the period 
of May 2, 1970 to June 5, 1970."  These forms indicate that 
they were received at the RO on April 5, 1990.  

In a September 2002 decision, the RO granted service 
connection for PTSD and assigned April 28, 1997, as the 
effective date of the grant of service connection.  In this 
decision, the RO determined that there was clear and 
mistakable error in the March 1998 rating decision, which 
denied service connection, as it failed to consider evidence 
of a PTSD stressor found in the veteran's service medical 
records and even noted on a Deferred Rating Decision by a 
Winston-Salem Rating Specialist prior to the VA examination.  

At his personal hearing in November 2004, the veteran's 
representative argued that the VA made a clear and 
unmistakable error in not granting service connection in 
April 1990.  It was argued that the veteran clearly had a 
stressor, insofar as he was a combat veteran with service in 
Vietnam; he noted that the veteran was awarded the Bronze 
Star Medal and other awards and citations reflecting service 
in Vietnam.  It was also argued that a VA medical 
certificate, dated January 19, 1989, reflected a diagnosis of 
PTSD.  

The veteran testified that he had been undergoing treatment 
at the VA hospital since the 1970s.  The veteran's friend 
noted that he had been in and out of the VA hospital ever 
since they had been together; she also noted that he had 
problems with depression, difficulty sleeping, flashbacks, 
and anxiety attacks.  It was noted that the veteran had been 
on medication for PTSD since the 1980s.  

Submitted at the hearing were duplicate VA treatment reports, 
dated from January 1989 to July 1994.  The January 1989 
treatment report reflects a diagnosis of PTSD/anxiety.  

II.  Legal Analysis

The veteran maintains that an effective date prior to April 
28, 1997, for the grant of service connection for PTSD is 
warranted.  In this regard, he specifically maintains that 
service connection for PTSD should have been assigned in the 
April 1990 rating decision which initially denied his claim 
for PTSD.  The veteran maintains that documents which showed 
that he was a combat veteran and had been diagnosed with PTSD 
were before the RO in April 1990 when the claim was denied.

The effective date for an award of service connection and 
disability compensation, based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
grant of direct service connection, the effective date will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The effective 
date of a grant of service connection based on a finding of 
CUE shall be the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k).  

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In this case, the veteran essentially argues that the records 
contained evidence that he was a combat veteran and he had 
been diagnosed with PTSD at the time of the April 1990 rating 
decision.  He maintains that his DD Form 214 showed that he 
had been awarded the Bronze Star Medal.  In fact, the rating 
decision noted that service records show "he was decorated 
for Vietnam Service" from July 1, 1969, to March 23, 1971, 
and he received the Bronze Star Medal for meritorious 
performance of duty in Vietnam.  It was further noted that he 
was assigned to an artillery battalion while stationed in 
Vietnam.  At that time, the records also contained a 
diagnosis of PTSD, based on the veteran's reported stressor 
of his unit being overrun in Vietnam and suffering 7 
casualties.  

When the veteran's original claim for service connection for 
PTSD was adjudicated in 1990, the basic requirements for 
establishing PTSD were essentially the same as the current 
requirements which require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  In 
addition, also in effect was 38 U.S.C.A. § 1154(b).  Under 38 
U.S.C.A. § 1154(b), the combat veteran's testimony alone is 
enough to establish the disease or injury alleged occurred 
during service unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
otherwise rebutted by clear and convincing evidence.  

The Board notes that at the time of the 1990 decision, the 
veteran had been diagnosed as having PTSD based on his 
alleged stressors which occurred while he was in Vietnam.  
Although the RO determined that the veteran did not present 
one specific stressor which could serve as the basis for a 
diagnosis of PTSD, the Board finds that the information of 
record in 1990 shows that the veteran told the VA examiner 
who diagnosed him as having PTSD that, in pertinent part, his 
unit was overrun and 7 soldiers were killed, and he 
experienced mortar attacks.  The Board finds that this 
information was sufficient to serve as the allegation of a 
stressor.

Also of record at the time of the 1990 decision was the 
veteran's DD Form 214 which showed, as set forth above, that 
he had been awarded various awards to include the Vietnam 
Service Medal and the Bronze Star Medal.  The RO has 
recognized the Bronze Star Medal as evidence of combat in 
this instance when it awarded the veteran's claim for PTSD.  
The Board will accept this characterization for purposes of 
this decision.

In addition, the veteran's statements are noted to be 
historically accurate with respect to his claim of troops 
being sent into Cambodia during the time frame in which he 
was assigned there.  Since the veteran has been considered a 
combat veteran, his allegations alone would be sufficient to 
establish the occurrence of his alleged various stressors 
during service.  This information in conjunction with the 
diagnosis of PTSD based on alleged stressors satisfied the 
criteria for service connection for PTSD.

Inasmuch as the RO has held that the receipt of the Bronze 
Star Medal established combat service in this case, and 
documentation of his receipt of this medal was of record at 
the time of the April 1990 decision, the RO should have 
applied 38 U.S.C.A. § 1154(b).  Further, as there was a 
diagnosis of PTSD based on alleged stressors of record, the 
veteran would have been granted service connection for PTSD.  
As such, the Board finds that the error made in the April 
1990 was undebatable and of the type that, had it not been 
made, the outcome of the case would manifestly have been 
different.  

As noted, in September 2002, the veteran was eventually 
granted service connection for PTSD after the RO reviewed the 
Citation for the Bronze Star Medal with attached General 
Orders Number 843, which the RO determined showed combat 
service.  Although the RO indicated that it also relied on 
other evidence, such as the report of a VA examination in 
November 1997, which reported a diagnosis of PTSD, the Board 
finds that the information showing the veteran's combat 
status coupled with the January 1989 diagnosis based on the 
veteran's report of stressors (which should have been 
considered satisfactory since he was a combat veteran) was a 
sufficient basis for service connection for PTSD.  

Accordingly, the Board concludes that there was CUE in the 
April 1990 rating decision which denied service connection 
for PTSD.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).  

Since the claim for service connection for PTSD, which 
preceded the April 1990 decision, was received by the RO on 
January 16, 1990, that is the correct effective date for 
service connection for PTSD.  Thus, the Board grants an 
earlier effective date of January 16, 1990, for service 
connection for PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this claim.  This new law redefines VA's 
obligations insofar as properly notifying and assisting 
veterans in developing their claims.  Inasmuch as the Board 
is granting the veteran's claim for an effective date earlier 
than April 28, 1997, for the grant of service connection for 
PTSD, there is no need to discuss VA's compliance with the 
VCAA.  


ORDER

Inasmuch as the April 1990 rating decision contains CUE, an 
earlier effective date of January 16, 1990, for the grant of 
service connection for PTSD is allowed.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


